

116 HR 6571 IH: Transparency and Effective Accountability Measures for Veteran Caregivers Act
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6571IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Biggs (for himself, Ms. Gabbard, Mr. Banks, Mrs. Radewagen, Mr. Stanton, Mr. Gaetz, Mrs. Lee of Nevada, Mrs. Lesko, Mr. Grijalva, Mr. McKinley, Mr. Gosar, and Mr. Lamborn) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to formally recognize caregivers of veterans, notify veterans and caregivers of clinical determinations relating to eligibility for caregiver programs, and temporarily extend benefits for veterans who are determined ineligible for the family caregiver program, and for other purposes.1.Short titleThis Act may be cited as the Transparency and Effective Accountability Measures for Veteran Caregivers Act or the TEAM Veteran Caregivers Act.2.Modification of administration of caregiver program of Department of Veterans Affairs(a)Official designation of caregivers(1)In generalThe Secretary of Veterans Affairs shall formally recognize all caregivers of veterans by identifying any caregiver of a veteran in the health record of the veteran.(2)InclusionCaregivers recognized under paragraph (1) shall include—(A)family caregivers participating in the program of comprehensive assistance for family caregivers under subsection (a) of section 1720G of title 38, United States Code; and(B)caregivers participating in the program of support services for caregivers under subsection (b) of such section.(b)Notification letters regarding clinical determinations(1)In generalThe Secretary, using a standardized letter, shall notify veterans and caregivers of veterans regarding any clinical determinations made relating to claims, tier reduction, or termination of assistance under, or eligibility for, a caregiver program under subsection (a) or (b) of section 1720G of title 38, United States Code.(2)ElementsNotifications under paragraph (1) shall include the elements required for notices of decisions under section 5104(b) of title 38, United States Code, to the extent that those elements apply to determinations under paragraph (1).(c)Temporary extension of benefits for family caregiver program(1)In generalUpon determining that a veteran who was receiving services under the program of comprehensive assistance for family caregivers under section 1720G(a) of title 38, United States Code, is no longer clinically eligible for purposes of such program, the Secretary shall extend benefits under such program, including stipends under paragraph (3)(A)(ii)(V) of such section, for not less than 90 days after the date of notification under subsection (b) that the veteran is no longer clinically eligible.(2)ExclusionParagraph (1) shall not apply to the termination of caregiver benefits—(A)if the Secretary determines that the family caregiver committed fraud or abused or neglected the veteran;(B)if the family caregiver was designated under section 1720G(a)(7) of title 38, United States Code, as the primary provider of personal care services for the veteran and another primary provider is designated within 90 days after the date of termination, in which case benefits for the terminated primary provider will terminate the day before the date on which the new primary provider is designated;(C)if another individual is designated to be a family caregiver within 90 days after the date of termination, such that there are three family caregivers assigned to the veteran, in which case benefits for the terminated family caregiver will terminate the day before the date on which the new family caregiver is designated;(D)the terminated individual had been living with the veteran and moves out, or the terminated individual abandons or terminates his or her relationship with the veteran; or(E)upon request of the family caregiver or the veteran.